[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION DE PLAINTIFF'S MOTION FOR CHILD SUPPORT (#101)
The court heard testimony from both parties. Each party submitted a child support guidelines worksheet (Defendant's Exhibit F and Plaintiff's Exhibit #1). The defendant seeks a deviation on the basis that he is carrying several debts. The plaintiff's form proposes $190 while the defendant's form proposes $172.65. The court orders $175 weekly child support. A wage withholding order is entered. First payment is due on May 5, 2000.
The court finds no basis in "Section 46b-215a-3. Child support guidelines deviation criteria" for the defendant's deviation request and it is denied.
 MEMORANDUM OF DECISION DE DEFENDANT'S MOTION FOR ALIMONY (#102)
The court has ordered the defendant to pay child support weekly of $175 after which he will have less than $500 weekly net disposable income. Without the child support the plaintiff's net disposable income is $952. (cf Exhibits #1 and F).
The court orders the plaintiff to pay $150 weekly as periodic alimony, taxable to the defendant and deductible by the plaintiff. The first payment is due May 5, 2000. A wage withholding order is entered.
HARRIGAN, JUDGE.